                Case 3:20-cv-05554-RAJ Document 20 Filed 09/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
     RAMON SAUL SILVA,
10                                                      Case No. C20-5554-RAJ
                             Plaintiff,
11
           v.                                           PROPOSED ORDER DISMISSING
12                                                      PLAINTIFF’S COMPLAINT
     ROGELIO ZARAGOZA,
13
                             Defendants.
14

15         THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

16   Recommendation (Dkt. 18), recommending that the Court dismiss this action without

17   prejudice.

18         (1)     The Magistrate Judge’s report and recommendation is ADOPTED;
19         (2)     Plaintiff’s “Motion/Notice to Voluntarily Dismiss” (Dkt. 11) is
20
                   GRANTED. The complaint and this action are DISMISSED WITHOUT
21
                   PREJUDICE;
22

23

24

25
     PROPOSED ORDER DISMISSING PLAINTIFF’S
     COMPLAINT - 1
             Case 3:20-cv-05554-RAJ Document 20 Filed 09/02/20 Page 2 of 2



 1         (3)   The Clerk is directed to send copies of this Order to petitioner, to

 2               Magistrate Judge Theresa L. Fricke and to any other party that has appeared
 3
                 in this action.
 4
           IT IS SO ORDERED.
 5
           Dated this 2nd day of September, 2020.
 6

 7

 8
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     PROPOSED ORDER DISMISSING PLAINTIFF’S
     COMPLAINT - 2
